DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant's election with traverse of group I, as well as the species miR-25, BCL2-L11, and Barrett’s esophagus in the reply filed on 9/10/18 is acknowledged.  
Claims 22, 23, 25-27, and 29 are allowable. The restriction requirement, as set forth in the Office action mailed on 4/25/18, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the product and process has been withdrawn.  The claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 Claims 22, 23, 25-27, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for delivery of specific miRNAs to treat the recited diseases, does not reasonably provide enablement for the delivery of any possible miRNA to treat or prevent any of the recited diseases.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;

(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The instant claims are directed to a method of treating or preventing Barrett’s esophagus, low-grade dysplasia, high grade dysplasia, esophageal adenocarcinoma, and a combination thereof via delivery of any possible miRNA.
With regards to prevention, the specification discloses that [0034] as used herein, the terms "prevent," "preventing," "prevention," "prophylactic treatment" and the like refer to reducing the probability of developing a disorder or condition in a subject, who does not have, but is at risk of or susceptible to developing a disorder or condition.
The specification is not enabling for the absolute prevention of any of the instantly recited conditions.
Additionally, the specification does not draw an adequate nexus between delivery of any possible miRNA within the instant delivery system and the predictable treatment of any of the recited conditions.
It is well known that delivery of any miRNA will not result in the treatment of a condition.  For example, Umansky et al. (WO 2011/057003 A2) teaches a method of diagnosing Parkinson's disease comprising determining the expression level of miRNAs (pages 6-10, for example). Umansky et al. demonstrates that specific miRNAs are up regulated and specific miRNAs are down regulated in a specific disease state.



The specific miRNAs disclosed by the specification are hsa-mir-106b, hsa-mir-93, and hsa-miR-25 (SEQ ID NOs: 1-3, respectively).  The treatment examples of the specification are strictly prophetic.  The specification does not draw an adequate nexus between delivery of any possible miRNA, or delivery of the three disclosed species, and the predictable outcome of treatment or prevention of any specific disease state.
The only mention in the specification of a sponge within the instant genus is as follows:
[0041] FIG. 6. CapNostics EsophaCap.TM. Swallowable FDA 510 k-Approved Sponge. The collapsible black plastic sponge is tethered to a filament and compressed within a soluble gelatin capsule. The end of the filament is held outside the mouth while the capsule is swallowed. Once inside the stomach, the capsule dissolves after several minutes and the sponge expands. It is then retrieved by pulling on the filament. In classical use, cytologic material attaches to the sponge during exit, including cells from EAC or HGD, as well as from surrounding BE (if present) and normal esophagus (NE). In the current application, the sponge will be impregnated with a supramolecular hydrogel containing EVs loaded with one or more therapeutic microRNAs (miRs).
There are no pending claims that recite a combination of the specific sponge of the specification and a specific miRNA to treat or prevent any condition that has been enabled.
in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any miRNA in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment or prevention of a disease.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).

Allowable Subject Matter
Claims 1, 6, 15, 16, 18-21, and 31 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/AMY H BOWMAN/Primary Examiner, Art Unit 1635